                Case 2:19-cr-00180-MCE Document 21 Filed 08/04/20 Page 1 of 3


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JUSTIN L. LEE
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5 Attorneys for Plaintiff
   United States of America
 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                     CASE NO. 2:19-CR-00180-MCE
12                                  Plaintiff,     STIPULATION REGARDING EXCLUDABLE
                                                   TIME PERIODS UNDER SPEEDY TRIAL
13                           v.                    ACT; ORDER
14   GARY KEITH OSTERHOUT,                         DATE: August 6, 2020
                                                   TIME: 9:00 a.m.
15                                  Defendant.     COURT: Hon. Morrison C. England, Jr.
16

17                                            STIPULATION

18         Plaintiff United States of America, by and through its counsel of record, and

19 defendant, by and through defendant’s counsel of record, hereby stipulate as follows:
20         1.       By previous order, this matter was set for status conference on August 6,

21 2020.

22         2.       By this stipulation, the defendant now moves to continue the status

23 conference until October 15, 2020, and to exclude time between August 6, 2020, and

24 October 15, 2020, under Local Code T4.

25         3.       The parties agree and stipulate, and request that the Court find the

26 following:

27                  a)    The government has represented that the discovery associated with

28         this case includes over a hundred pages of investigative reports. This discovery has


      STIPULATION REGARDING EXCLUDABLE TIME        1
30    PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:19-cr-00180-MCE Document 21 Filed 08/04/20 Page 2 of 3


 1        been produced directly to the defendant’s counsel. Additionally, the United States

 2        is producing several hours of audio and video recordings that defense counsel needs

 3        time to review.

 4               b)      Defense counsel desires additional time to review the discovery,

 5        conduct research into the case, to discuss the case with his client, and otherwise

 6        prepare for trial in this matter.

 7               c)      Counsel for defendant believes that failure to grant the above-

 8        requested continuance would deny his the reasonable time necessary for effective

 9        preparation, taking into account the exercise of due diligence.

10               d)      The government does not object to the continuance.

11               e)      Based on the above-stated findings, the ends of justice served by

12        continuing the case as requested outweigh the interest of the public and the

13        defendant in a trial within the original date prescribed by the Speedy Trial Act.

14               f)      For the purpose of computing time under the Speedy Trial Act, 18

15        U.S.C. § 3161, et seq., within which trial must commence, the time period of August

16        6, 2020, to October 15, 2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§

17        3161(h)(7)(A), B(iv) [Local Code T4] because it results from a continuance granted

18        by the Court at defendant’s request on the basis of the Court’s finding that the ends

19        of justice served by taking such action outweigh the best interest of the public and

20        the defendant in a speedy trial.

21 ///

22 ///

23 ///

24 ///

25 ///

26 ///

27 ///

28 ///

     STIPULATION REGARDING EXCLUDABLE TIME        2
30   PERIODS UNDER SPEEDY TRIAL ACT
               Case 2:19-cr-00180-MCE Document 21 Filed 08/04/20 Page 3 of 3


 1        4.       Nothing in this stipulation and order shall preclude a finding that other

 2 provisions of the Speedy Trial Act dictate that additional time periods are excludable from

 3 the period within which a trial must commence.

 4        IT IS SO STIPULATED.

 5   Dated: July 28, 2020                              MCGREGOR W. SCOTT
                                                       United States Attorney
 6

 7                                                     /s/ JUSTIN L. LEE
                                                       JUSTIN L. LEE
 8                                                     Assistant United States Attorney
 9
     Dated: July 28, 2020                              /s/ JONATHAN GONZALES
10                                                     JONATHAN GONZALES
                                                       Counsel for Defendant
11
                                                       GARY KEITH OSTERHOUT
12

13                                             ORDER
14        IT IS SO ORDERED.
15 Dated: August 3, 2020

16

17

18

19
20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME         3
30   PERIODS UNDER SPEEDY TRIAL ACT
